             Case 2:19-cv-03085-JMY Document 8 Filed 10/15/19 Page 1 of 2
             Case 2:19-cv-03085-JMY Document 7-2 Filed 10/14/19 Page 1of2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEV ATOR
INDUSTRY PENSION FUND, et al.,

        Plaintiffs,                                   : Case No. 2: l 9-cv-03085-GJP

        v.

PERFORMANCE ELEV ATOR
CONTRACTORS, INC., et al.

        Defendants.

                                    FINAL JUDGMENT BY CONSENT

        It appearing from the records in the above entitled action that the Defendants Performance

Elevator Contractors, Jennifer Bonilla, and Jason Bonilla, have agreed to the entry of judgment

against them, and in favor of the Plaintiff, in the amount of $126, I 50.19, plus additional relief;

therefore, it is this /   5~ o{f)J-~9 by the United States District Court for the
Eastern District of Pennsylvania,

        ORDERED and ADJUDGED that:

        I.       Pursuant to Federal Rule of Civil Procedure 58 and the Defendants' consent, final

judgment shall be, and the same is, entered in favor of the Plaintiffs Trustees of the National

Elevator Industry Pension Fund, National Elevator Indµstry Health Benefit Fund, National

Elevator Industry Educational Fund, Elevator Constructors Work Preservation Fund, and

Elevator Constructors Annuity and 40 l (k) Retirement Fund, against Defendants Performance

Elevator Contractors, Jennifer Bonilla, and Jason Bonilla, jointly and severally, for the sum of

$126,150.19, with each party to bear its own costs and attorneys' fees, and

        2.       That Defendant Jason Bonilla, an owner and officer of Performance Elevator

Contractors, acknowledges that he exercises discretionary authority and discretionary control
              Case 2:19-cv-03085-JMY Document 8 Filed 10/15/19 Page 2 of 2
              Case 2:19-cv-03085-JMY Document 7-2 Filed 10/14/19 Page 2 of 2
'
I{




     with respect to the management of the Benefit Plans' "plan assets," that he is a "fiduciary" with

     respect to the Benefit Plans' "plan assets" under the Employee Retirement Income Security Act

     ("ERISA), and that he is personally liable for the amounts due and owing to the Plaintiffs

     National Elevator Industry Benefit Funds, and

             3.      That Defendant Jennifer Bonilla, an owner and officer of Performance Elevator

     Contractors, acknowledges that she exercises discretionary authority and discretionary control

     with respect to the management of the' Benefit Plans' "plan assets," that she is a "fiduciary'' with

     respect to the Benefit Plans' "plan assets" under the Employee Retirement Income Security Act

     ("ERISA), and that she is personally liable for the amounts due and owing to the Plaintiffs

     National Elevator Industry Benefit Funds, and

             ORDERED further that the Clerk of Court Close this case with all parties to bear their own

     costs and attorney's fees. This is a final order.




                    TO FORM:




      Is Andrew Keiser
     Andrew Keiser, on behalf of Plaintiffs
